The opinion of the court was delivered, by
Read, J.
The defence in this case is not that a promise to pay by the decedent was never made, but that it is within the 1st section of the Act of 26th April 1855, Pamph. L. 308, because the agreement or some note or memorandum thereof was not in writing and signed by the decedent.
The simple question then is, was the agreement within the pro*120visions of this section. Samuel V. R. Hunter as executor of De Young’s estate received moneys belonging to the plaintiff, which were put into the stock of his store, and belonged to her. Being indebted to the decedent, Hunter transferred the stock to him, with the agreement that out of the stock so transferred the decedent should pay the plaintiff the amount due her. This arrange- < ment was made and agreed to by Hunter, the decedent and the plaintiff. This brings the ease clearly within Stoudt v. Hine, 9 Wright 30, as the fund was provided by the original debtor, whether his own or that of the plaintiff, to pay the very debt which the decedent promised to pay, and which promise he partly fulfilled.
The judge was therefore substantially correct.
Judgment affirmed.